
	
		II
		112th CONGRESS
		1st Session
		S. 751
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative
			 day, April 5), 2011
			Mr. Brown of Ohio (for
			 himself and Mr. Kirk) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Secretary of Commerce to develop a
		  comprehensive national manufacturing strategy, and for other
		  purposes.
	
	
		1.National manufacturing
			 strategy
			(a)Assessment of
			 United States manufacturingNot later than 180 days after the
			 date of the enactment of this Act, the Secretary of Commerce shall assess the
			 United States economy to determine what goods the United States currently
			 produces, where such goods are produced, in which manufacturing sector the
			 United States is most competitive in the global economy, and what policies are
			 necessary to maintain or increase the competitiveness of United States
			 manufacturing in the global economy.
			(b)National
			 manufacturing strategy
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall develop a comprehensive national manufacturing
			 strategy.
				(2)Goals of
			 strategyThe goals of the strategy required by paragraph (1) are
			 as follows:
					(A)To increase the
			 aggregate number of manufacturing jobs in the United States.
					(B)To identify
			 emerging technologies to strengthen the competitiveness of the United States in
			 the global marketplace.
					(C)To strengthen
			 manufacturing sectors in which the United States is most competitive in the
			 global economy.
					(3)Submittal of
			 strategyNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit to Congress the strategy required by
			 paragraph (1).
				(c)Targets for
			 growth of the United States manufacturing sector
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall establish targets for the growth of United
			 States manufacturing, including targets for job creation, for each of fiscal
			 years 2012 through 2016.
				(2)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the targets established by the Secretary
			 pursuant to paragraph (1).
				(d)Survey of
			 manufacturing support programs
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall—
					(A)conduct a survey
			 of all Federal agencies that provide support to United States manufacturers,
			 including—
						(i)the
			 Department of Commerce;
						(ii)the Department
			 of Defense;
						(iii)the Department
			 of Energy;
						(iv)the Department
			 of Labor;
						(v)the
			 Department of the Treasury;
						(vi)the Small
			 Business Administration;
						(vii)the Office of
			 Management and Budget;
						(viii)the Office of
			 Science and Technology Policy;
						(ix)the Office of
			 the United States Trade Representative; and
						(x)such other
			 Federal agencies as the Secretary considers appropriate; and
						(B)submit to
			 Congress a report on such survey that includes the recommendations of the
			 Secretary on how each Federal agency surveyed can best support the
			 comprehensive national manufacturing strategy required by subsection
			 (b)(1).
					(2)Sharing of
			 informationThe head of each agency of the Federal Government
			 shall, to the extent practicable, cooperate with the Secretary of Commerce in
			 the conduct of the survey required by paragraph (1) and provide to the
			 Secretary such information about such United States manufacturing sectors as
			 the Secretary may require.
				(3)Listening
			 sessionsIn conducting the survey required by paragraph (1), the
			 Secretary shall hold not fewer than 2 listening sessions that include witnesses
			 from manufacturing sectors that the Secretary considers important.
				(e)Report on
			 progress and trends in manufacturingNot later than 180 days
			 after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report that summarizes the progress and trends in United States
			 manufacturing since the Secretary's 2004 report, Manufacturing in
			 America: A Comprehensive Strategy to Address the Challenges to United States
			 Manufacturers, and 2009 report, A Framework for Revitalizing
			 American Manufacturing.
			(f)Biennial
			 manufacturer survey and report
				(1)SurveyNot
			 later than 1 year after the date of the enactment of this Act and not less
			 frequently than once every 2 years thereafter through fiscal year 2016, the
			 Secretary shall conduct a survey of all persons with headquarters in the United
			 States that maintain manufacturing facilities outside of the United States to
			 identify—
					(A)the categories of
			 products manufactured at such facilities; and
					(B)the number of
			 manufacturing jobs located at such facilities.
					(2)Promotion of
			 development and competitiveness of manufacturing sectorIn
			 carrying out each survey required by paragraph (1), the Secretary shall ensure
			 that the information gathered is useful for understanding how policy can be
			 tailored to promote development and competitiveness in the manufacturing
			 sector.
				(3)DatabaseThe
			 Secretary shall create and maintain a database of the information collected
			 through each survey conducted pursuant to paragraph (1).
				(4)ReportNot
			 later than 90 days after conducting each survey required by paragraph (1), the
			 Secretary shall submit to Congress a report on the most recent survey conducted
			 pursuant to paragraph (1), including the following:
					(A)The findings of
			 the Secretary with respect to such survey.
					(B)Longitudinal
			 trends in United States manufacturing and the creation of manufacturing jobs in
			 the United States.
					
